Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2. 	This Office Action responds to the Election of Restriction Requirement filed on 10/06/2020 and IDS filed on 1/05/2021. 
Claims 1-20 are pending.

Claim Objections
3.	Claim 14 is objected to because of the following:
Claim 14 recited "wherein the first layer contact the", however it appear that the 
limitations incomplete.
4.	Appropriate correction is required.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,800,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application recited system for charging with limitations corresponding the system for charging as recited in the current application.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



8.	Claims 1-7, 11, 12, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wegener et al. (U.S. Pub. No. 2011/0148350 A1).


As per claim 1, Wegener discloses:
A system for charging a vehicle-mounted battery comprising: 
a vehicle (See Figure 1, i.e. vehicle 10); 
a battery (See Para [0045]-0054], i.e. charge its battery); 
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the vehicle and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062]) ; 
a plurality of electric power transfer components, wherein at least one of the plurality of electric power transfer components rotates about an axis (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. charging arm 22 … pivot via bolt 26, See Para [0055]-[0062]), and wherein each of the plurality of electric power transfer components is configured to prevent undesired connections between the plurality of electric power transfer components and the vehicle (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. electrodes 28 to be engaged accurately in position with the electrodes on the charging element 30, See Para [0055]-[0062]), and a power source (See Figure 1 & Figure 2, i.e. charging element 30 and power station 14, See Para [0045]-0054], i.e. electrodes 28 to be engaged accurately in position with the electrodes on the charging element 30, See Para [0055]-[0062]) . 

As per claim 2, Wegener discloses all of the features of claim 1 as discloses above wherein Wegener also discloses a current profile generating module, wherein the 

As per claim 3, Wegener discloses all of the features of claim 1 as discloses above wherein Wegener also discloses a current flow monitoring module, wherein the current flow monitoring module is operably connected to no more than one electric power transfer component (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062] - [figure 2 show one control arm connect to charging station]).

As per claim 4, Wegener discloses all of the features of claim 2 as discloses above wherein Wegener also discloses a current flow monitoring module, wherein the current flow monitoring, module is operably connected to no more than one electric power transfer component (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062] - [figure 2 show one control arm connect to charging station]).

As per claim 5, Wegener discloses all of the features of claim 3 as discloses above wherein Wegener also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Figure 1 & Figure 2, i.e. electrodes 28, See 

As per claim 6, Wegener discloses all of the features of claim 4 as discloses above wherein Wegener also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062] - [prior art ensure proper engaged electrodes to charging station therefore teach the determination as cited above]).

As per claim 7, Wegener discloses all of the features of claim 3 as discloses above wherein Wegener also discloses wherein the electrical contact comprises: a frame; and a wire (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062] - [prior art electrode are fitted to control arm (Para [0047] - considered frame - it is connected to charging station therefore wire to charge]).

As per claim 8, Wegener discloses all of the features of claim 4 as discloses above wherein Wegener also discloses wherein the electrical contact comprises: a frame; and a wire (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062] - [prior art electrode are fitted to control arm (Para [0047] - considered frame - it is connected to charging 
As per claim 11, Wegener discloses all of the features of claim 1 as discloses above wherein Wegener also discloses wherein each of the plurality of electric power transfer components comprise: a contact arm, wherein the contact arm is connected to a tensioning component (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. charging arm 22 … pivot via bolt 26, See Para [0055]-[0062] -[connected to motor is considered as the tension element]).

As per claim 12, Wegener discloses all of the features of claim 1 as discloses above wherein Wegener also discloses wherein the plurality of electric power transfer components are arranged in plurality of layers (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. charging arm 22 … pivot via bolt 26, See Para [0055]-[0062] -[it located within box 12 is considered within multiple layers]).
As per claim 16, Wegner discloses:
A system for charging a vehicle-mounted battery comprising: 
a vehicle (See Figure 1, i.e. vehicle 10);
a battery (See Para [0045]-0054], i.e. charge its battery);
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the vehicle and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062]) ; 

a plurality of electric power transfer components (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. charging arm 22 … pivot via bolt 26, See Para [0055]-[0062]), wherein at least one of the plurality of electric is tensioned so that at least one of the plurality of electric power transfer components maintains contact with at least one of the plurality of electrical contacts without utilizing as guide mechanism for the vehicle (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. electrodes 28 to be engaged accurately in position with the electrodes on the charging element 30, See Para [0055]-[0062] - [prior art, charge control arm is connected to motor 24 being the tensioner, creating tension to pivot]); and 
a power source (See Figure 1 & Figure 2, i.e. charging element 30 and power station 14, See Para [0045]-0054], i.e. electrodes 28 to be engaged accurately in position with the electrodes on the charging element 30, See Para [0055]-[0062]).

As per claim 17, Wegener discloses all of the features of claim 16 as discloses above wherein Wegener also discloses a current profile generating module, wherein the 

As per claim 18, Wegener discloses all of the features of claim 17 as discloses above wherein Wegener also discloses a current flow monitoring module, wherein the current flow monitoring module is operably connected to no more than one electric power transfer component (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062] - [figure 2 show one control arm connect to charging station]).

As per claim 19, Wegener discloses all of the features of claim 18 as discloses above wherein Wegener also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Figure 1 & Figure 2, i.e. electrodes 28, See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062] - [figure 2 show one control arm connect to charging station]).

As per claim 20, Wegener discloses:A system for charging a vehicle-mounted battery comprising: 
a vehicle (See Figure 1, i.e. vehicle 10); 
a battery (See Para [0045]-0054], i.e. charge its battery);
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the vehicle and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 1 & Figure 2, i.e. electrodes 28 , See Para [0045]-0054], i.e. electrodes on the charging element 30, See Para [0055]-[0062]); 
a plurality of electric power transfer components (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. charging arm 22 … pivot via bolt 26, See Para [0055]-[0062]), wherein at least one of the plurality of electric power transfer components is mounted to a plurality of mechanical constraints, wherein at least one of the plurality of mechanical constraints is associated with a tensioning component, wherein the tensioning component is configured to exert force on the least one of the plurality of electric power transfer components to facilitate maintaining contact between the at least one of the plurality of electric power transfer components and the vehicle (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. electrodes 28 to be engaged accurately in position with the electrodes on the charging element 30, See Para [0055]-[0062] - [prior art, charge control arm is connected to motor 24 being the tensioner, creating tension to pivot]), and wherein each of the plurality of electric power transfer components is configured to prevent undesired connections between the plurality of electric power transfer components and the vehicle (See Figure 1 & Figure 2, i.e. charging arm 22 and bolt 26, and motor 24 correspond to power transfer components, See Para [0045]-0054], i.e. and a power source (See Figure 1 & Figure 2, i.e. charging element 30 and power station 14, See Para [0045]-0054], i.e. electrodes 28 to be engaged accurately in position with the electrodes on the charging element 30, See Para [0055]-[0062]) .

9.	Claims 1-12, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by VanHorn (U.S. Pat. No. 5,773,954).

As per claim 1, VanHorn discloses:
A system for charging a vehicle-mounted battery comprising: 
a vehicle (See Figure 23, i.e. 2018 cart); 
a battery (See Col 15; Line 35 to Col 17; line 24, i.e. charging batteries…shopping cart) ; 
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the vehicle and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 24, i.e. contact 2064, 2052 & Col 17; Lines 1022, i.e. contacts 2064 to wiring 2080 to battery, See Col 15; Line 35 to Col 17; line 24); 
a plurality of electric power transfer components (See Figure 24, i.e. element such as 2064, 2066, 2060, 2052, 2054, 2062 are part of power transfer system and considered as power transfer component, See Col 15; Line 35 to Col 17; line 24) wherein at least one of the plurality of electric power transfer components rotates about an axis (See Figure 24, i.e. element 2064 rotate around axis of connection point to 2064 based on applied tension applied up and down , where point of connection is into the plane (Z), the movement of the contact up and down is around the axis – See Col 17; lines 1-23, i.e. pivot ... under force, See Col 15; Line 35 to Col 17; line 24) and wherein each of the plurality of electric power transfer components is configured to prevent undesired connections between the plurality of electric power transfer components and the vehicle, (See Col 15; Line 35 to Col 17; line 24, -[prior art ensure connection to charge station therefore is considered as prevent undesired connections]) and a power source (See Col 15; Line 35 to Col 17; line 24, i.e. charging batteries…shopping cart).

As per claim 2, VanHorn discloses all of the features of claim 1 as discloses above wherein VanHorn also discloses a current profile generating module, wherein the current profile generating module is operably connected to no more than one electrical contact (See Col 15; Line 35 to Col 17; line 24 - See Col 17; Lines 24-40, i.e. one or more contacts).

As per claim 3, VanHorn discloses all of the features of claim 1 as discloses above wherein VanHorn also discloses a current flow monitoring module, wherein the current flow monitoring module is operably connected to no more than one electric power transfer component (See Col 15; Line 35 to Col 17; line 24 - See Col 17; Lines 24-40, i.e. one or more contacts).



As per claim 5, VanHorn discloses all of the features of claim 3 as discloses above wherein VanHorn also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Col 15; Line 35 to Col 17; line 24, i.e. upon connection).

As per claim 6, VanHorn discloses all of the features of claim 4 as discloses above wherein VanHorn also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Col 15; Line 35 to Col 17; line 24, i.e. upon connection).

As per claim 7, VanHorn discloses all of the features of claim 3 as discloses above wherein VanHorn also discloses wherein the electrical contact comprises: a frame; and a wire (See Figure 24, i.e. contact 2064, 2052 & Col 17; Lines 1022, i.e. contacts 2064 to wiring 2080 to battery, See Col 15; Line 35 to Col 17; line 24).



As per claim 9, VanHorn discloses all of the features of claim 7 as discloses above wherein VanHorn also discloses wherein the wire comprises: a first capped end comprising a restriction element to prevent the end from passing through the frame; a tensioning component, wherein the tensioning component is positioned between the restriction element and the frame; and a second capped end (See Figure 24, i.e. contact 2064, 2052 & Col 17; Lines 1022, i.e. contacts 2064 to wiring 2080 to battery, See Col 15; Line 35 to Col 17; line 24, See Figure 24, i.e. 2064 can be sectioned into section where tip restrict touching as bend, with tension placement 2066).

As per claim 10, VanHorn discloses all of the features of claim 8 as discloses above wherein VanHorn also discloses wherein the wire comprises: a first capped end comprising a restriction element to prevent the end from passing through the frame; a tensioning component, wherein the tensioning component is positioned between the restriction element and the frame; and a second capped end (See Figure 24, i.e. contact 2064, 2052 & Col 17; Lines 1022, i.e. contacts 2064 to wiring 2080 to battery, See Col 15; Line 35 to Col 17; line 24, See Figure 24, i.e. 2064 can be sectioned into section where tip restrict touching as bend, with tension placement 2066).



As per claim 12, VanHorn discloses all of the features of claim 1 as discloses above wherein VanHorn also discloses wherein the plurality of electric power transfer components are arranged in plurality of layers (See Figure 24, i.e. contact 2064, 2052 & Col 17; Lines 1022, i.e. contacts 2064 to wiring 2080 to battery, See Col 15; Line 35 to Col 17; line 24, See Figure 24, layers 2060, 2052…2062).

As per claim 16, VanHorn discloses:A system for charging a vehicle-mounted battery comprising: 
a vehicle (See Figure 23, i.e. 2018 cart);
a battery (See Col 15; Line 35 to Col 17; line 24, i.e. charging batteries…shopping cart) ;
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the vehicle and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 24, i.e. contact 2064, 2052 & Col 17; Lines 1022, i.e. contacts 2064 to wiring 2080 to battery, See Col 15; Line 35 to Col 17; line 24);
a plurality of electric power transfer components (See Figure 24, i.e. element such as 2064, 2066, 2060, 2052, 2054, 2062 are part of power transfer system and considered as power transfer component, See Col 15; Line 35 to Col 17; line 24), wherein at least one of the plurality of electric is tensioned so that at least one of the plurality of electric power transfer components maintains contact with at least one of the plurality of electrical contacts without utilizing as guide mechanism for the vehicle (See Figure 24, i.e. element such as 2064, 2066, 2060, 2052, 2054, 2062 are part of power transfer system and considered as power transfer component, See Col 15; Line 35 to Col 17; line 24 - See Figure 24, i.e. tension 2066 –[prior art tension force a contact with upper and lower portion of rail is considered as the maintaining contact as cited above]); and 
a power source  (See Col 15; Line 35 to Col 17; line 24, i.e. charging batteries…shopping cart).

As per claim 17, VanHorn discloses all of the features of claim 16 as discloses above wherein VanHorn also discloses a current profile generating module, wherein the current profile generating module is operably connected to no more than one electrical contact (See Col 15; Line 35 to Col 17; line 24 - See Col 17; Lines 24-40, i.e. one or more contacts).

As per claim 18, VanHorn discloses all of the features of claim 17 as discloses above wherein VanHorn also discloses a current flow monitoring module, wherein the current flow monitoring module is operably connected to no more than one electric 

As per claim 19, VanHorn discloses all of the features of claim 18 as discloses above wherein VanHorn also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Col 15; Line 35 to Col 17; line 24, i.e. upon connection).

As per claim 20, VanHorn discloses:A system for charging a vehicle-mounted battery comprising: 
a vehicle (See Figure 23, i.e. 2018 cart);
a battery (See Col 15; Line 35 to Col 17; line 24, i.e. charging batteries…shopping cart) ;
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the vehicle and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 24, i.e. contact 2064, 2052 & Col 17; Lines 1022, i.e. contacts 2064 to wiring 2080 to battery, See Col 15; Line 35 to Col 17; line 24);
a plurality of electric power transfer components (See Figure 24, i.e. element such as 2064, 2066, 2060, 2052, 2054, 2062 are part of power transfer system and considered as power transfer component, See Col 15; Line 35 to Col 17; line 24), wherein at least one of the plurality of electric power transfer components is mounted to a plurality of mechanical constraints, wherein at least one of the plurality of mechanical constraints is associated with a tensioning component, wherein the tensioning component is configured to exert force on the least one of the plurality of electric power transfer components to facilitate maintaining contact between the at least one of the plurality of electric power transfer components and the vehicle (See Figure 24, i.e. element such as 2064, 2066, 2060, 2052, 2054, 2062 are part of power transfer system and considered as power transfer component, See Col 15; Line 35 to Col 17; line 24 - See Figure 24, i.e. tension 2066 [prior art tension pivot, exerting force - [prior art tension force a contact with upper and lower portion of rail is considered as the maintaining contact as cited above]), and wherein each of the plurality of electric power transfer components is configured to prevent undesired connections between the plurality of electric power transfer components and the vehicle  (See Col 15; Line 35 to Col 17; line 24, -[prior art ensure connection to charge station therefore is considered as prevent undesired connections]); and 
a power source (See Col 15; Line 35 to Col 17; line 24, i.e. charging batteries…shopping cart).


Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


11.	Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VanHorn (U.S. Pat. No. 5,773,954) in view of Malek et al. (U.S. Pat. No. 6,520,303 B1).

As per claim 13, VanHorn discloses all of the features of claim 12 as discloses above.
VanHorn does not disclose: wherein a first layer transfers electric power while contacting a first electrical contact and wherein a second layer functions as a ground while contacting a second electrical contact. 
However, Malek disclose: wherein a first layer transfers electric power while contacting a first electrical contact and wherein a second layer functions as a ground while contacting a second electrical contact (See Col 7: line 60 to 8; Line 46, i.e. power contact…ground contact & Figure 15).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention to incorporate the teaching of Malek into the teaching of 

VanHorn because reduce construction cost of guidebeam assembly (See Col 2; Lines 

7-15).


As per claim 14, VanHorn and Malek discloses all of the features of claim 13 respectively as discloses above wherein Malek also discloses a third layer which transfers electric power while contacting a third electrical contact and a fourth layer 

As per claim 15, VanHorn and Malek discloses all of the features of claim 14 respectively as discloses above wherein Malek also discloses wherein no more than one of the plurality of electric power transfer components transfers electric power to each electric contact, wherein at least one of the plurality of electric power transfer components transfers electric power to at least one electrical contact, and wherein at least one of the plurality of electric power transfer components functions as a ground (See Col 7: line 60 to 8; Line 46, i.e. power contact…ground contact & Figure 15).



12.	Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegener et al. (U.S. Pub. No. 2011/0148350 A1) in view of Malek et al. (U.S. Pat. No. 6,520,303 B1).

As per claim 13, Wegener discloses all of the features of claim 12 as discloses above.
Wegener does not disclose: wherein a first layer transfers electric power while contacting a first electrical contact and wherein a second layer functions as a ground while contacting a second electrical contact. 

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention to incorporate the teaching of Malek into the teaching of 

Wegener because reduce construction cost of guidebeam assembly (See Col 2; Lines 

7-15).


As per claim 14, Wegener and Malek discloses all of the features of claim 13 respectively as discloses above wherein Malek also discloses a third layer which transfers electric power while contacting a third electrical contact and a fourth layer which functions as a ground while contacting the second electrical contact, wherein the first layer contacts the (See Col 7: line 60 to 8; Line 46, i.e. power contact…ground contact & Figure 15).

As per claim 15, Wegener and Malek discloses all of the features of claim 14 respectively as discloses above wherein Malek also discloses wherein no more than one of the plurality of electric power transfer components transfers electric power to each electric contact, wherein at least one of the plurality of electric power transfer components transfers electric power to at least one electrical contact, and wherein at least one of the plurality of electric power transfer components functions as a ground (See Col 7: line 60 to 8; Line 46, i.e. power contact…ground contact & Figure 15).


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.